DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims, particularly Claim 1, recite calculating a score for optimization priority of a signal measurement within a measurement set by comparing signal level and signal quality. These limitations, as drafted, claim a process that, under its broadest reasonable interpretation, covers performance of the process in the human mind and using a series of mathematical calculations.  The claim encompasses a person obtaining and comparing signal information to determine a performance score or value indicating optimization priority, as well as application of mathematical concepts to collected signal data. Therefore, the claims recite an abstract idea consisting of a mental process and application of mathematical concepts.
This judicial exception is not integrated into a practical application because the claims recite nothing more than method steps representing instructions to apply the judicial exception, either 
and thus the claim is directed to the judicial exception.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites “wherein the ideal signal level is defined by calculating the relationship between RSRP and Thermal Noise Power (White Noise Spectral Density x Subcarrier bandwidth).” It is unclear whether the subject matter included in parenthesis is intended limit the scope of the claim or is simply exemplary. Further, it is unclear how the relationship between RSRP and Thermal Noise Power is to be calculated, since the equation provided in parenthesis only appears to define thermal noise power, and no further definition or parameters for “calculating the relationship” are provided. For these reasons, Claim 11 is indefinite.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites “wherein the ideal signal quality is defined by a relationship between RSRP and RS SNR (from the Downlink Power Budget calculation at the Receiver [UE]), or from RSRQ.” It is unclear whether the subject matter included in parenthesis is intended limit the scope of the claim or is simply exemplary. Further, it is unclear how the ideal signal level is “defined” based on the relationship between RSRP and RS SNR. The claim does not explain how the RSRP and RS SNR values “define” the ideal signal level, or how the values are used to calculate some form of relationship between the two. For these reasons, Claim 12 is indefinite.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “wherein the predefined signal quality value threshold is defined by 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “calculating an indoor or outdoor confidence level that indicates the likelihood of a measurement having been generated indoors or outdoors and wherein a measurement for defining the optimization priority further comprises an indoor confidence level and a location.” It is unclear how many confidence levels are to be calculated here, whether there is an indoor confidence level and an outdoor confidence level, or a single value representing both. Furthermore, it is unclear as to how the indoor confidence level is to be calculated, and whether the indoor confidence level defined in the optimization priority refers to the calculated indoor confidence level, or a second indoor confidence level. Furthermore, it is unclear how the indoor confidence level and location are actually used to define the optimization priority. For these reasons, Claim 20 is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 14-15, and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anantha et al (US 2018/0295528).
Regarding Claim 1, Anantha teaches a method for defining an optimization priority score for a wireless network solution ([0075], Fig. 3, operations 300 that can be performed to facilitate wireless network optimizations that can be performed for a particular optimization iteration via an optimization system) comprising:
i. obtaining a signal level and a quality from a plurality of measurements ([0076], Fig. 3, at 302 operations can include optimization system 130 gathering operational data for a plurality of APs for an optimization group that are managed by a same service provider, data can include operational information, by time of day, associated with the APs including, but not limited to, measurement reports (e.g., connected AP and/or neighbor AP RSSI measurement(s), etc.) received from UE connected to each managed AP, measurements made by the managed APs themselves (e.g., RSSI of detected neighbor(s), packet decoding errors, etc.), usage and total number of packets, channel utilization, combinations thereof, or the like);
ii. calculating an optimization priority score ranging from 0 to 100 ([0080-0082], Fig. 3, at 306 optimization system 130 calculating performance metrics for the plurality of managed APs based on the optimization parameters are to be optimized for the particular optimization iteration, performance metrics can relate to beacon overhead, error rates, throughput, channel utilization and/or saturation, signal strength (e.g., UE and/or AP signal strength), combinations thereof or the like, at 308 operation ~priority and performance metrics together determine score)) by calculating a deviation of a measurement's signal level and quality from a) a calculation of an area average signal level and quality and b) a calculation of an ideal signal level and quality achievable ([0047], performance metrics of APs for a particular optimization group can be ranked from worst to best or vice-versa in order to identify one or more outlier AP(s), average performance metrics of APs for a particular optimization group can be calculated over an evaluation time period and ranked to identify one or more outlier AP(s), a threshold level can be selected for a particular performance metric (~ideal) or average performance metric and can be used to identify outlier AP(s) based on whether an AP(s) performance satisfies the threshold level (e.g., is above or below the level, depending on the performance metric), a number of times that an AP's performance metric fails to satisfy one or more threshold levels for an evaluation time period can be counted and compared to one or more count threshold level(s) in order to identify one or more outlier AP(s)); and
iii. adjusting the calculated score based on a predefined signal quality value threshold to place higher priority for optimization on areas with higher degraded signal quality ([0083-0084], Fig. 3, 312, often optimizing one AP will result in negatively impacting another, for each managed AP, optimization system can calculate and store a numeric priority or service expectation value for the evaluation time period, calculated as a, potentially weighted, combination of one or more priority parameters in combination with the subscriber value assigned to the subscriber of an AP by the service provider, the 
Regarding Claim 2, Anantha teaches all aspects of the claimed invention as disclosed in Claim 1 above. Anantha further teaches wherein the optimization priority score is defined as a set of equal ranges of normalized scores, which are partitioned based on absolute RS SNR (Reference Signal Signal-to-Noise Ratio) thresholds ([0047], performance metrics of APs for a particular optimization group can be ranked from worst to best or vice-versa in order to identify one or more outlier AP(s), average performance metrics of APs for a particular optimization group can be calculated over an evaluation time period and ranked to identify one or more outlier AP(s), a threshold level can be selected for a particular performance metric (~ideal) or average performance metric and can be used to identify outlier AP(s) based on whether an AP(s) performance satisfies the threshold level (e.g., is above or below the level, depending on the performance metric), a number of times that an AP's performance metric fails to satisfy one or more threshold levels for an evaluation time period can be counted and compared to one or more count threshold level(s) in order to identify one or more outlier AP(s), [0084] the APs can be categorized into different priority buckets groups (e.g., a low priority group, a medium priority group and a high priority group), APs in lower priority group(s) can be identified to have optimization parameter(s) applied thereto that degrade the performance of the lower priority APs and APs in higher priority group(s) can be identified to have optimization parameter(s) applied thereto that 
Regarding Claim 3, Anantha teaches all aspects of the claimed invention as disclosed in Claim 1 above. Anantha further teaches wherein the optimization priority score is defined as a set of ranges of normalized scores, which are partitioned based on absolute signal level, signal quality, and measurement count thresholds ([0047], performance metrics of APs for a particular optimization group can be ranked from worst to best or vice-versa in order to identify one or more outlier AP(s), average performance metrics of APs for a particular optimization group can be calculated over an evaluation time period and ranked to identify one or more outlier AP(s), a threshold level can be selected for a particular performance metric (~ideal) or average performance metric and can be used to identify outlier AP(s) based on whether an AP(s) performance satisfies the threshold level (e.g., is above or below the level, depending on the performance metric), a number of times that an AP's performance metric fails to satisfy one or more threshold levels for an evaluation time period can be counted and compared to one or more count threshold level(s) in order to identify one or more outlier AP(s), [0084] the APs can be categorized into different priority buckets groups (e.g., a low priority group, a medium priority group and a high priority group), APs in lower priority group(s) can be identified to have optimization parameter(s) applied thereto that degrade the performance of the lower priority APs and APs in higher priority group(s) can be identified to have optimization parameter(s) applied thereto that improve their performance, the higher priority APs can be optimized at the expense of lower priority APs in some embodiments).
Regarding Claim 4, Anantha teaches all aspects of the claimed invention as disclosed in Claim 1 above. Anantha further teaches wherein the optimization priority score is defined as a set of ranges of normalized scores, which are partitioned based on absolute signal level, signal quality, and device count thresholds ([0047], performance metrics of APs for a particular optimization group can be ranked from ~ideal) or average performance metric and can be used to identify outlier AP(s) based on whether an AP(s) performance satisfies the threshold level (e.g., is above or below the level, depending on the performance metric), a number of times that an AP's performance metric fails to satisfy one or more threshold levels for an evaluation time period can be counted and compared to one or more count threshold level(s) in order to identify one or more outlier AP(s), [0084] the APs can be categorized into different priority buckets groups (e.g., a low priority group, a medium priority group and a high priority group), APs in lower priority group(s) can be identified to have optimization parameter(s) applied thereto that degrade the performance of the lower priority APs and APs in higher priority group(s) can be identified to have optimization parameter(s) applied thereto that improve their performance, the higher priority APs can be optimized at the expense of lower priority APs in some embodiments).
Regarding Claim 5, 
Regarding Claim 6, Anantha teaches all aspects of the claimed invention as disclosed in Claim 1 above. Anantha further teaches wherein the measurements are taken from devices selected from smartphones, tablet computers, laptop computers, smart watches, network performance counters, call traces, and combinations thereof ([0106]).
Regarding Claim 7, Anantha teaches all aspects of the claimed invention as disclosed in Claim 1 above. Anantha further teaches wherein the plurality of measurements is selected from RS SNR, RSRP, RSRQ (Reference Signal Receive Quality), RSSI (Received Signal Strength Indicator), Edo (Pilot Channel Power to Total Power), EbNo (Bit Energy on Spectral Noise Density), EbNt (Bit Energy to Noise Density Ratio), C/I (Carrier-to-Interference Ratio), SINR (Signal-to-Noise and Interference Ratio), SS RSRP (Synchronization Signal Reference Signal Receive Power), SS RSRQ (Synchronization Signal Reference Signal Receive Quality), SS SINR (Synchronization Signal Reference Signal Receive Power), CSI RSRP (Channel State Information Reference Signal Receive Power), CSI RSRQ (Channel State Information Reference Signal Receive Quality), CSI SINR (Channel State Information Signal-to-Noise and Interference Ratio) ([0080], performance metrics can relate to beacon overhead, error rates, throughput, channel utilization and/or saturation, signal strength (e.g., UE and/or AP signal strength), combinations thereof or the like, [0044], gathered data can correspond to performance data (e.g., throughput, signal strength, errors, SSID overhead, signal interference, noise, etc.) and/or neighbor data, which can be learned from environment scans (e.g., RF scans, IP network scans, etc.) performed by managed APs of an optimization group, see also [0048, 0051]).
Regarding Claim 8, Anantha teaches all aspects of the claimed invention as disclosed in Claim 1 above. Anantha further teaches wherein signal level is RSRP ([0080], performance metrics can relate to beacon overhead, error rates, throughput, channel utilization and/or saturation, signal strength (e.g., UE and/or AP signal strength), combinations thereof or the like, [0044], gathered data can correspond to performance data (e.g., throughput, signal strength, errors, SSID overhead, signal interference, noise, 
Regarding Claim 9, Anantha teaches all aspects of the claimed invention as disclosed in Claim 1 above. Anantha further teaches wherein the quality is determined by RS SNR or RSRQ ([0080], performance metrics can relate to beacon overhead, error rates, throughput, channel utilization and/or saturation, signal strength (e.g., UE and/or AP signal strength), combinations thereof or the like, [0044], gathered data can correspond to performance data (e.g., throughput, signal strength, errors, SSID overhead, signal interference, noise, etc.) and/or neighbor data, which can be learned from environment scans (e.g., RF scans, IP network scans, etc.) performed by managed APs of an optimization group, see also [0047-0048], virtually any other techniques can be provided using similar means and methods as those described herein, and, thus, are clearly within the scope of the present disclosure).
Regarding Claim 14, Anantha teaches all aspects of the claimed invention as disclosed in Claim 1 above. Anantha further teaches wherein the higher priority is defined by areas having the greatest difference between an ideal RS SNR and cluster average RS SNR ([0047], performance metrics of APs for a particular optimization group can be ranked from worst to best or vice-versa in order to identify one or more outlier AP(s), average performance metrics of APs for a particular optimization group can be calculated over an evaluation time period and ranked to identify one or more outlier AP(s), a threshold level can be selected for a particular performance metric (~ideal) or average performance metric and can be used to identify outlier AP(s) based on whether an AP(s) performance satisfies the threshold level (e.g., is above or below the level, depending on the performance metric), a number of times that an AP's performance metric fails to satisfy one or more threshold levels for an evaluation time period can be counted and compared to one or more count threshold level(s) in order to identify one or more outlier 
Regarding Claim 15, Anantha teaches all aspects of the claimed invention as disclosed in Claim 1 above. Anantha further teaches wherein calculating a score for optimization priority of a signal measurement within a measurement set ([0080-0082], Fig. 3, at 306 optimization system 130 calculating performance metrics for the plurality of managed APs based on the optimization parameters are to be optimized for the particular optimization iteration, performance metrics can relate to beacon overhead, error rates, throughput, channel utilization and/or saturation, signal strength (e.g., UE and/or AP signal strength), combinations thereof or the like, at 308 operation can include optimization system determining one or more managed outlier AP(s) based on the performance metrics, at 312 optimization system 130 can identify one or more managed AP(s) of one or more cluster(s) of a particular optimization group to which one or more optimization parameter(s) are to be applied for one or more evaluation time period(s) based on one or more factors including: the performance metrics calculated for each managed AP; the optimization algorithm(s) that may be utilized for different types of performance for which improvements may be sought; and/or subscriber priority, which can include any combination of UE and/or managed AP priority (~priority and performance metrics together determine score)) wherein one of four scenarios exist: wherein (1) Area Average RS SNR with rate of change (slope) below that of RS SNR IDEAL and measurement RS SNR above Average RS SNR; (2) Area average RS SNR with rate of change (slope) above that of RS SNRIDEAL and measurement RS SNR above Area Average RS SNR; (3) Area Average RS SNR with rate of change (slope) higher than that of RS SNR IDEAL and ~ideal) or average performance metric and can be used to identify outlier AP(s) based on whether an AP(s) performance satisfies the threshold level (e.g., is above or below the level, depending on the performance metric), a number of times that an AP's performance metric fails to satisfy one or more threshold levels for an evaluation time period can be counted and compared to one or more count threshold level(s) in order to identify one or more outlier AP(s)).
Regarding Claim 21, Anantha teaches all aspects of the claimed invention as disclosed in Claim 1 above. Anantha further teaches calculating a forecasted signal level and quality at some future network loading scenario and wherein a measurement for defining the optimization priority further comprises a forecasted network loading condition ([0079], optimization parameters may be predicted by optimization system 130 based on historical data gathered for an optimization group, optimization system 130 can track the impact of various optimization parameters applied to an optimization group for various evaluation time periods in order to identify optimization parameters that will most likely lead to improved performance for the optimization group for one or more current or future time periods, [0084], for each managed AP, optimization system can calculate and store a numeric priority or service expectation value for the evaluation time period, calculated as a, potentially weighted, combination of one or more priority parameters in combination with the subscriber value assigned to the subscriber of an AP by the service provider, the APs can be categorized into different priority buckets groups (e.g., a low priority group, a medium priority group and a high priority group), 
Regarding Claim 22, Anantha teaches all aspects of the claimed invention as disclosed in Claim 1 above. Anantha further teaches wherein the optimization priority score indicates the relative need or potential for network performance improvement through network optimization changes ([0079], optimization parameters may be predicted by optimization system 130 based on historical data gathered for an optimization group, optimization system 130 can track the impact of various optimization parameters applied to an optimization group for various evaluation time periods in order to identify optimization parameters that will most likely lead to improved performance for the optimization group for one or more current or future time periods, [0084], for each managed AP, optimization system can calculate and store a numeric priority or service expectation value for the evaluation time period, calculated as a, potentially weighted, combination of one or more priority parameters in combination with the subscriber value assigned to the subscriber of an AP by the service provider, the APs can be categorized into different priority buckets groups (e.g., a low priority group, a medium priority group and a high priority group), APs in lower priority group(s) can be identified to have optimization parameter(s) applied thereto that degrade the performance of the lower priority APs and APs in higher priority group(s) can be identified to have optimization parameter(s) applied thereto that improve their performance, the higher priority APs can be optimized at the expense of lower priority APs in some embodiments).



Conclusion
: Yi et al (US 2015/0319626) discloses network optimization based on DL RF status information ([0016]) including RSCP, RSSI, RSRQ, SNR, and other performance metrics ([0008]).
Ronen et al (US 2019/0289514) discloses ([0039-0041]) RAN-related data and network information, including RSRP, RSRQ, RSSI, and SNR, being used by a SON system to dynamically recommend and/or provide, directly or indirectly, corrective actions with regard to one or more access points in accordance with the performance monitoring results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641